Mr. Justice Scofield delivered the opinion of the Court. Appellee recovered a judgment against appellant for $750, for injuries alleged to have been received through a shock of electricity, communicated to her while entering one of appellant’s cars. The declaration alleges that appellant allowed its car to be in an unsafe and unsuitable condition, and allowed the electrical apparatus and appliances attached to the car to become and remain out of repair, so that the car became heavily and dangerously charged with electricity. The evidence does not sustain these allegations, but shows, on the contrary, that the car was in perfect order. In damp weather the metallic parts of a car may become slightly charged with electricity by induction, and if appellant received a shock at all, it was by stepping upon a metallic plate thus charged. This condition of things had not existed under such circumstances and for such a length of time as to affect appellant with notice of the fact. The judgment is reversed, but the cause is not remanded.